Citation Nr: 1141512	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-27 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a heart disorder, including heart disease, including as secondary to his service-connected diabetes mellitus, type II. 

2. Entitlement to service connection for hypertension, including as due to aggravation by service or as secondary to his service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active duty service with the Army and the Army National Guard, including from July 1977 until October 1977, from November 1990 until June 1991, from February 2003 until February 2004, and from February 2004 until November 2004, with additional active duty for training from December 1984 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision from the RO in Montgomery, Alabama.

The Board issued a January 2009 decision, deciding three other issues and remanding the heart disorder and hypertension claims.  The heart disorder and hypertension claims return now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but must remand this case for compliance with the prior remand instructions.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded for two reasons, to confirm the Veteran's service dates and to provide the Veteran with a VA examination and medical opinion.  

The Board's first instruction was to ask the Veteran for his periods of active military service, or active duty for training service (ACDUTRA) service during his period in the Army National Guard service.  The Board instructed that he should then be requested to supply specific dates of such service.  The Appeals Management Center (AMC) completed this instruction and the Veteran responded with many of his service personnel records.

The Board also instructed that, regardless of the Veteran's response or lack of response, the Veteran's active duty and ACDUTRA service dates should be confirmed by the National Personnel Record Center (NPRC).  The agency of original jurisdiction (AOJ) was to verify with the NPRC all periods of active military service, and ACDUTRA service during the Veteran's Army National Guard service.  The AMC failed to make any such request to the NPRC.  Thus, the Board is required to remand for the AMC to conduct the request.

The AMC also provided the Veteran with a VA examination and medical opinion in July 2009.  The Board finds, however, that the medical opinion is inadequate for several reasons.  First, the examiner indicated that he reviewed the Veteran's service treatment records and VA treatment records, but also indicated repeatedly that he did not review any private treatment records.  As there were private treatment records in the claims file at the time of the examination, the Board cannot find that the examiner made a thorough review of the claims file.  The Veteran has also submitted additional March 2001private treatment records in May 2011.  The examiner will have the opportunity to review these records on remand.  Second, the Veteran's representative points out correctly that the Veteran's service treatment records show blood pressure readings of 140/66 in April and May 1991, during the Veteran's period of active service from November 1990 and June 1991.  The Board notes that the medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet.App. 512, 519 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994)).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1) (2010).  A 1995 report of medical history also states that the Veteran had a history of hypertension.  The examiner stated that the medical records showed a history of hypertension beginning in 1996.  The Board remands for clarification as to whether the Veteran had hypertension based on the April and May 1991 blood pressure readings.  The Board concludes that remand is necessary to send the claims back to the examiner who provided the July 2009 opinion for an updated opinion addressing the April and May 1991 blood pressure readings and to review the private medical records as part of the factual background of the opinion.  

The Board also notes that the RO made a Social Security Administration inquiry in 2006.  The inquiry results showed a denied claim at that time.  The Veteran was not in receipt of any benefits.  As a general matter, VA is required to obtain the medical documentation corresponding to an SSA claim.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 136, 139 (1998) (VA's duty to assist includes obtaining SSA records when a veteran reports receiving SSA disability benefits, as such records may contain relevant evidence). 

The Board is cognizant that, in Golz v. Shinseki, 590 F.3d 1371(Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) identified an exception to the general rule that SSA records must be obtained.  In that case, where a copy of the SSA decision at issue was contained in the claims file, the Federal Circuit noted that "[t]he appellant does not argue---and the record does not indicate---that the SSA records will provide any potentially relevant evidence relating to the appellant's mental health."  The Federal Circuit accordingly held that Congress did not require VA to obtain SSA records in every case, and neither did VA regulations.  The duty to assist is "not boundless in scope" and relates only to obtaining relevant records.  The Federal Circuit did nevertheless note that, in close or uncertain cases, VA should be guided by the principles underlying this uniquely pro-claimant system.  As long as a reasonable possibility exists that the records are relevant to the claim, VA is required to assist the Veteran in obtaining the identified records.  Id.

The Board has fully considered whether Golz applies to the present case but finds that the Veteran's appeal is distinguishable from the facts of Golz.  While there is no specific mention in the record that the Veteran's denied SSA claim was for disability, it must have been given his age at the time.  Furthermore, the record does not contain a copy of any SSA decision addressing the denial of disability benefits or identifying the disabilities claimed; the presence of such a decision was a dispositive fact in Golz.  Absent a copy of that decision, the Board cannot with any confidence presume that the SSA determination was solely based upon disabilities other than hypertension or a heart disorder, even though the Veteran has not specifically asserted that hypertension and the heart disorder were among the disabilities leading to the claim for SSA benefits.  Accordingly, the Board finds that there is a reasonable possibility that the SSA records are relevant to the claims at hand and that such records must be obtained before a final Board adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Record Center (NPRC) and request that they verify all periods of active military service and ACDUTRA service for the Veteran's Army National Guard service.

2.  SSA should be contacted and requested to provide all procedural and medical documentation corresponding to the denial of SSA disability benefits to the Veteran.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

3.  After obtaining the above evidence to the extent possible, refer the Veteran's claims file to the physician who provided the July 2009 medical opinion for an updated opinion addressing the following for the hypertension claim: 

a. Whether the Veteran entered active military service or ACDUTRA in July 1977, December 1984, November 1990 or February 2003 with hypertension.  If yes, the physician should identify the evidence leading to this conclusion.  He/she should then state whether hypertension underwent an increase in severity in service which was beyond the natural progression of the disease. 

b. If hypertension did not exist upon the Veteran's various entrances to service in July 1977, December 1984, November 1990 or February 2003, state whether hypertension was at least as likely as not (that is, at least a 50-50 degree of probability) incurred during any period of active military service or ACDUTRA, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training (the examiner should be provided with all of the veteran's periods of active service and active duty training during his Army National Guard service, as well as the associated medical records for those periods).  In this regard, the examiner should state whether the April and May 1991 blood pressure readings are sufficient to diagnosis the onset of hypertension.

c. If hypertension is found not to be related to the Veteran's service, the examiner should determine if it is at least as likely as not (that is, at least a 50-50 degree of probability) that the hypertension was aggravated by or caused by his service-connected diabetes mellitus, type II. 

d. The physician should give a complete rationale for all conclusions made.  The rationale should be based on examination findings, historical records, and medical principles. 

4.  After obtaining the above evidence to the extent possible, refer the Veteran's claims file to the physician who provided the July 2009 medical opinion for an updated opinion addressing the following for the heart disorder claim:  

a. Whether the Veteran entered active military service or ACDUTRA in July 1977, December 1984, November 1990 or February 2003 with a heart disorder.  If yes, the physician should identify the evidence leading to this conclusion.  He/she should then state whether the heart disorder underwent an increase in severity in service which was beyond the natural progression of the disease. 

b. If a heart disorder did not exist upon the Veteran's various entries to service in July 1977, December 1984, November 1990 or February 2003, state whether the heart disorder was at least as likely as not (that is, at least a 50-50 degree of probability) incurred during a period of active military service, within one year of the Veteran's active military service, or during any period in which the Veteran was on active duty or active duty for training (the examiner should be provided with all of the Veteran's periods of active service and active duty for training during his Army National Guard service, as well as the associated medical records for those periods). 

c. If a heart disorder is found not to be related to the Veteran's service, the examiner should determine if it is at least as likely as not (that is, at least a 50-50 degree of probability) that the heart disorder was aggravated by or caused by his service-connected diabetes mellitus, type II. 

d. The physician should give a complete rationale for all conclusions made.  The rationale should be based on examination findings, historical records, and medical principles.

5.  If the examiner who provided the July 2009 opinion is not available, the claims file should be referred to another examiner to address the above questions.

6.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


